DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to an amendment filed on 03/25/2021.
3.        Claims 1-8 are pending. Claims 1-6 are non-elected withdrawn claims and claims 7-8 are under examination.  Applicant has amended claim 7.

EXAMINER'S AMENDMENT
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew G. Melick (Reg. No.: 56,868) on July 16, 2021. Mr. Melick has authorized examiner to amend Claims 7-8 and cancel non-elected withdrawn claims 1-6 as per the discussion during the telephone interview as set forth below:

(1)  Cancel Claims 1-6.

(2)  In Claim 7,
line 2, amend “by deposition” to “by a deposition”.
Line 4, amend “the range” to “a range”.
line 5, amend “it is assumed that” to “wherein”.
line 7, amend “one silicon core pair and another silicon core pair” to “the at least two pairs of silicon cores”.


(3)  In Claim 8, 
line 2, amend “a deposition step of polycrystalline silicon” to “the deposition according to the chemical vapor deposition process of the polycrystalline silicon”.

                                                        Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the amendment filed on 03/25/2021 are found persuasive in regards to cited references.

The present claims are allowable over the closest prior art, Saito et al. (WO2016/035249).
It is noted that when utilizing WO2016/035249, the disclosure of the references are based on US PGPUB No.: 2017/0225957 A1 which is an English language equivalent of the reference.  Therefore the paragraph numbers cited with respect to WO2016/035249 are found in US PGPUB No.: 2017/0225957 A1.  

Saito discloses a method for producing a polycrystalline silicon rod having a diameter of 150 mm or more (i.e., 140 mm or more (abstract, paragraphs 0001, 0049) by a deposition according to a chemical vapor deposition process (paragraphs 0001-0002, 0039), 
at least two pairs of silicon cores are placed in a reaction furnace (i.e., plurality of sets of silicon core wires, paragraphs 0003, 0039, 0041)



Thus, it is clear that Saito, either alone or in combination, do not disclose or suggest the present invention.  

Further, the 35 U.S.C. 112(b) rejection has been withdrawn based on the amendment.

Further, Examiner has considered the IDS filed by applicant on 7/16/2021, however the cited references in the IDS do not disclose or suggest wherein a D/L value is set within a range of less than 0.40 when at least two pairs of silicon cores are placed in a reaction furnace and wherein an average value of a final diameter of the polycrystalline silicon rod is defined as D (mm) and a mutual interval between the at least two pairs of silicon cores is defined as L (mm).

In light of the above, the present claims 7-8 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        07/22/2021